Title: To James Madison from James Bowdoin, 22 September 1806
From: Bowdoin, James
To: Madison, James



Sir,
Paris Sep. 22. 1806

I had the honour to write to you on the 22d. Ultimo, since which the enclosed correspondence has passed between Gen. Armstrong & me: as it exhibits the present situation of the proposed negociation with Spain, it is unnecessary to recapitulate: You have also enclosed copies of Gen. Armstrong’s two notes to M. Tallerand dated on the 6th and 26th of May, & M. Tallerand’s reply thereto of the 4th of June, which I received on the 16th instant, and likewise a Copy of Mr. Ervings letter refered to in the correspondence dated on the 27th. Ultimo.
Please to present my most respectful Regards to the President, & to acquaint him, that I expect to write to him in the course of a very few days.  With Sentiments of great Attachment & Regard, Believe me, very respectfully Sir, Your faithful & obt. Servt.

James Bowdoin

